Citation Nr: 1517925	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral ankle disability.  

2.  Entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to service connection for hepatitis C.  


WITNESSES AT HEARING ON APPEAL

Appellant and K.C.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for service connection for hepatitis C and reopened the Veteran's claim for service connection for a bilateral ankle disability, but denied it on the merits.  

In October 2014, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In August 1991, the Veteran had submitted a VA Form 21-22a (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated the Disabled American Veterans as his representative.  This VA Form 21-22 was valid when the Veteran initiated his current claims.  In June 2012, the Veteran submitted another VA Form 21-22a in which he designated the law firm of Keller & Keller, and specifically, Annette Rutkowski, as his representative.  In November 2012, he specifically designated Timothy Burns from Keller & Keller as his representative.  However, in October 2013, the law firm of Keller & Keller withdrew its representation of the Veteran.  Subsequently, the Veteran proceeded at his October 2014 hearing as unrepresented.  Therefore, the Board recognizes that the Veteran will proceed in his appeal as pro se. 

The issue(s) of entitlement to service connection for a bilateral ankle disability and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The October 1991 rating decision that denied service connection for a bilateral ankle disability was not timely appealed and is final.  

2.  Some of the evidence received since the October 1991 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral ankle disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the claim for service connection for a bilateral ankle disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a bilateral ankle disability was originally denied by a rating decision in October 1991.  Although the Veteran filed a timely notice of disagreement with the October 1991 rating decision, and a statement of the case was issued in May 1992, he did not timely perfect his appeal.  Therefore, the rating decision became final [although additional relevant development is being ordered in the Remand below].  See 38 C.F.R. §§ 20.302 , 20.1103 (2014).  In the October 1991 rating decision, the RO denied the claim because there was no evidence of a chronic ankle disability in service or at separation, nor was there evidence of a current chronic ankle condition on VA examination.    

In September 2009, the Veteran filed his request to reopen the claim for service connection for a bilateral ankle disability.  In the March 2010 rating decision on appeal, the RO reopened the Veteran's claim, but denied it on the merits.        

The evidence received subsequent to the October 1991 rating decision includes, in relevant part, VA medical records dated from April 2003 to June 2012, a December 2009 VA examination, October 2014 hearing testimony, and the Veteran's statements.  

As pertinent here, VA medical records dated from April 2003 to June 2012 show that the Veteran received intermittent treatment for a chronic bilateral ankle disability, to include degenerative joint disease of the bilateral ankles.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claims.  In this case, the VA medical records constitute evidence showing that the Veteran has a current chronic ankle disability.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a bilateral ankle disability.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral ankle disability is reopened, and the appeal is granted to this extent only.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a bilateral ankle disability and hepatitis C.  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Board notes that the VA medical records in the claims file reference that the Veteran had prior surgery on his right ankle in July 1992 and October 1992.  Additionally, in May 2012, a VA examiner based his hepatitis C opinion on his review of VA medical records dating from August 27, 1992 to May 4, 2012.  In particular, the examiner referenced May 1996 and December 1999 VA medical records reflecting the Veteran's cocaine use and treatment as early as 1992.  However, the current VA medical records associated with the Veteran's claims file are only dated from April 2003 to June 2012.  As it does not appear that any VA medical records prior to 2003 have been associated with the Veteran's claims file, an attempt should be made to obtain them on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral ankle disability and hepatitis C.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records prior to April 2003 and since June 2012.  Specifically, the AMC/RO should attempt to obtain VA medical records associated with a July 1992 right ankle arthrotomy, an October 1992 right ankle arthrotomy, a May 22, 1996 mental health evaluation, and a December 22, 1999 "SA LEVEL II INTEGRATED SUMMARY."  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


